DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches: 
“detecting a number of assets within the shipping yard, the detecting utilizing at least one image capture device on at least one moving vehicle within the shipping yard to capture images of the shipping yard and further utilizes image processing of captured images of the shipping yard to find the number of assets within the shipping yard”, as recited in claim 1. 
Claims 11 and 21 recite similar limitation as set forth in claim 1, and therefore are patentable over the prior art.
Claims 3, 5-10, 13 and 15-20 depend, directly or indirectly, from claims 1 or 11, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2002/0084387 (Matheson et al.) discloses a method for identifying and determining the position of rolling stock within a railyard using a system that includes an AEI reader, a plurality of elevated electronic imaging devices and a tracking computer.  The rolling stock includes a plurality of railcars and a plurality of locomotives.  The method includes recording an identification pattern for each piece 
However, Matheson et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2017/0316690 (Charles et al.) discloses systems and methods for estimating and communicating parking lot utilization for parking lots comprising receiving a parking prediction request at a first time comprising obtaining parking lot capacity, identifying associated buildings, determining a first set of potential parkers at the first time based on the associated buildings, obtaining a set of arrived parkers and an arrived parkers count from parking gate pass readers and subtracting an arrived parkers count from the parking lot capacity, getting, from the class server, a likely departing parkers count from the set of arrived parkers and adding the likely departing parkers count to the parking lot capacity and estimating a likely entering parkers count and adding the likely entering parkers count to the parking lot capacity and disseminating the set of parking lot utilizations. 
However, Charles et al. fails to teach the above patentable features. 
Further, U.S. Patent No. 6,587,738 (Belcea) discloses a computer-implemented method for optimizing locomotive assignments on a railroad network.  The locomotives are assigned to power and signaling classes, based on equipment installed within each locomotive.  An objective function is set forth that considers the cost of moving extra power in the network, the penalties incurred for late train departures due to the failure to assign an appropriately-equipped locomotive and the cost of train operation. Various 
However, Belcea fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687